Exhibit 10.3



SCHOLASTIC CORPORATION

2007 OUTSIDE DIRECTORS STOCK INCENTIVE PLAN

Amended and Restated Effective July 18, 2012

 

Restricted Stock Unit Agreement

 

SCHOLASTIC CORPORATION, a Delaware corporation (the "Company"), hereby grants to
______________________ (the "Outside Director") ____ (___) Restricted Stock
Units in respect of shares of common stock, par value $.01 per share, of the
Company (the "Common Stock"), in all respects subject to the terms and
provisions of the Scholastic Corporation 2007 Outside Directors Stock Incentive
Plan (the "Plan"), which terms and provisions are incorporated by reference
herein. Unless the context herein otherwise requires, the terms defined in the
Plan shall have the same meanings in this Agreement.

1.                  Grant Date. The Restricted Stock Units are granted effective
as of September __, 20__ (“Grant Date”).

2.                  Vesting and Payment. The Restricted Stock Units shall vest
and shares of Common Stock shall be registered in the name of the Outside
Director in settlement thereof as follows:

(a)               Except as provided in Section 2(c) of this Agreement, 100% of
the Restricted Stock Units granted by this Agreement shall vest on the earlier
of (i) September __, 20__, the expiration of the twelve (12) month period
beginning on the Grant Date, and (ii) the date of the Annual Meeting of
Stockholders next following the Grant Date, provided that the Outside Director
shall have continuously served as an Outside Director of the Company from the
Grant Date through the date of such vesting.

(b)               One share of Common Stock shall be registered in the name of
the Outside Director with respect to each vested Restricted Stock Unit within
thirty (30) days of the vesting date of the Restricted Stock Units.

(c)                In the event that an Outside Director shall cease to serve as
an Outside Director prior to the earlier of (i) the expiration of the twelve
(12) month period beginning on the Grant Date, and (ii) the date of the Annual
Meeting of the Stockholders next following the Grant Date for any reason other
than death or disability, all of the Restricted Stock Units shall be forfeited
immediately upon such cessation of services. In the event that an Outside
Director shall cease to serve on the Board but shall have been designated as a
Director Emeritus, such Outside Director shall be deemed to continue in service
as an Outside Director until termination of his or her Director Emeritus status
for purposes of determining the vesting and payment of the Restricted Stock
Units. In the event that an Outside Director shall cease to serve as an Outside
Director prior to the earlier of (i) the expiration of the twelve (12) month
period beginning on the Grant Date, and (ii) the date of the Annual Meeting of
Stockholders next following the date of grant by reason of death or (as
determined by the Board on the basis of all the facts and circumstances)
disability, all of the Restricted Stock Units shall become immediately

--------------------------------------------------------------------------------



vested upon such cessation of services and shares of Common Stock in respect of
the Restricted Stock Units shall be registered in the name of the Outside
Director within thirty (30) days of such vesting date as provided in Section
2(b) of this Agreement.


3.                  Nontransferability of Restricted Stock Unit. The Restricted
Stock Units may not be sold, pledged, assigned, hypothecated, gifted,
transferred or disposed of in any manner either voluntarily or involuntarily by
operation of law, other than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order as provided by the Internal
Revenue Code of 1986 or the rules thereunder. Subject to the foregoing and the
terms of the Plan, the terms of this Restricted Stock Unit Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Outside Director.

4.                  Restrictions on Common Stock Issuance. Common Stock shall
not be registered in the name of the Outside Director following the vesting of
the Restricted Stock Units if such registration would constitute a violation of
any applicable federal or state securities laws or other laws or regulations or
policies of the Company. As a condition to registration of shares in the name of
the Outside Director, the Company may require the Outside Director to make any
representation and warranty to the Company as may be required by any applicable
law or regulations.

 

5.                  No Shareholder Rights before Issuance of Common Stock. No
rights as a shareholder shall exist with respect to the Common Stock as a result
of the grant of the Restricted Stock Units. Such rights shall exist only after
shares of Common Sock are registered in the name of an Outside Director
following the vesting of the Restricted Stock Units as provided in this
Agreement and the Plan.

6.                  No Enlargement of Rights. Neither the Plan nor the
Restricted Stock Units granted hereunder shall confer upon the Outside Director
any right to continue as a Director of the Company. The Outside Director shall
have only such rights and interests as are expressly provided in this Agreement
and the Plan.

7.                  Withholding Tax Liability. In connection with the vesting of
the Restricted Stock Units or the issuance of Common Stock in settlement
thereof, the Company and the Outside Director may incur liability for income
withholding tax. The Outside Director understands and agrees that if the Company
is required to withhold part or all of the Outside Director's annual or meeting
fees to pay any such withholding tax, and that if such fees are insufficient,
the Company may require the Outside Director, as a condition of the issuance of
Common Stock under this Agreement, to pay in cash the amount of any such
withholding tax liability.

8.                  Effect of the Plan on Restricted Stock Unit. This Restricted
Stock Unit Agreement is subject to, and the Company and the Outside Director
agree to be bound by, all of the terms and conditions of the Plan, as such may
be amended from time to time in accordance with the terms thereof, provided that
no such amendment shall deprive the Outside Director, without his or her
consent, of any outstanding Restricted Stock Units or

--------------------------------------------------------------------------------



any rights hereunder. Pursuant to the Plan, the Board is authorized to adopt
rules and regulations, consistent with the Plan and as it shall deem appropriate
and proper with regard to the Plan. A copy of the Plan in its present form is
available for inspection by the Outside Director during the Company's business
hours at the Company’s principal office.


9.                  Entire Agreement. The terms of this Agreement and the Plan
constitute the entire agreement between the Company and the Outside Director
with respect to the Restricted Stock Units and supersede any and all previous
agreements between the Company and the Outside Director with respect thereto.

10.              Severability. If any provision of this Agreement, or the
application of such provision to any person or circumstances, is held valid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
valid or unenforceable, shall not be affected thereby.

11.              Section 409A of the Code. It is the intention of the parties to
this Restricted Stock Unit Agreement that no payment or entitlement pursuant to
this Restricted Stock Unit Agreement will give rise to any adverse tax
consequences to the Outside Director under Section 409A of the Code or the
regulations and other interpretive guidance issued thereunder, including that
issued after the date hereof (collectively, “Section 409A”). The Restricted
Stock Unit Agreement and the Plan shall be interpreted to that end and,
consistent with that objective and notwithstanding any provision herein or the
Plan to the contrary, the Company may unilaterally take any action it deems
necessary or desirable to amend any provision herein or in the Plan to avoid the
application of, or the excise tax under, Section 409A. Further, no effect shall
be given to any provision in the Plan or this Agreement in a manner that
reasonably could be expected to give rise to adverse tax consequences under
Section 409A. Although the Company shall consult with the Outside Director in
good faith regarding implementation of this Section 11, neither the Company nor
its current or former employees, officers, directors, agents or representatives
shall have any liability to the Outside Director with respect to any additional
taxes, excise taxes, accelerated taxation, penalties or interest for which the
Outside Director may become liable in the event that any amounts under this
Agreement are determined to violate Section 409A.

[Balance of page left intentionally blank]

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

OUTSIDE DIRECTOR

SCHOLASTIC CORPORATION

   

_______________________________

By: ______________________________

 

Name: Richard Robinson

 

Title: Chairman of the Board,
Chief Executive Officer & President

 

 

 

 

 

--------------------------------------------------------------------------------